IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: APPOINTMENT OF JUDGE                : No. 344 Judicial Classification Docket
MARILYN J. HORAN AS                        :
ADMINISTRATIVE JUDGE OF THE                :
COURT OF COMMON PLEAS OF                   :
BUTLER COUNTY


                                       ORDER


PER CURIAM

      AND NOW, this 26th day of October, 2017, in accordance with the general

supervisory powers vested in this Court by Article V, Section 10 of the Pennsylvania

Constitution, the Honorable Marilyn J. Horan is hereby appointed as Administrative

Judge of the Court of Common Pleas of Butler County until further order of this Court,

effective immediately.